DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/09/2021 has been entered.


Status of claims
This office action is in response to the amendment received on 11/09/2021.
Claims 1-9, 21, 24, 30 and 31 were amended.
Claims 3-5, 11, 12 and 15-20 were canceled.
Claims 10, 13 and 14 were previously withdrawn.
Claims 1, 2, 6-10, 13, 14 and 21-31 are pending.
Claims 1, 2, 6-9 and 21-31 were examined.

Claim Objections
Claim 21 is objected to because of the following informalities: Claim 1 recites “…comprising;” in line 7 (comprising followed by a semicolon). The language is being interpreted as “comprising:” (comprising followed by a colon). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 21 were amended to recite “receiving, by the wireless transceiver using the mesh network, at least one unique device identifier in response to the challenge from the at least one external user device outside of the range of the device; receiving, by the wireless transceiver, a confirmation of receiving the at least one external user device identifier response from the at least one external user device; in response to receiving the at least one external user device identifier and the confirmation response, establishing the at least one external user device and the device as members of a network of trust and determining a threat score using the external user device identifier” (Emphasis added by Examiner). The specification as filed recites, inter alia:
[0064] User device 112 may include any device identifiers received from external devices 114 with the transaction request sent to server device 102. Transaction service 104 may examine the device identifiers to determine whether they are valid and/or recognized. For example, a device identifier for an external device 114 may be valid when it is a real identifier (as opposed to a spoofed identifier generated by hacking a device, for example) and/or when it is registered with server device 102 and stored in transaction database 106. A device identifier for an external device 114 may be recognized when it has been included in previous transaction requests from user device 112, for example. The presence of valid and recognized device identifiers may indicate that the requested transaction is likely to be legitimate, so transaction service 104 may lower or maintain a threat score for the transaction in this case. However, if one or more device identifiers is invalid or unrecognized, transaction service 104 may raise the threat score for the transaction. In some embodiments, transactions reaching a predetermined threat score threshold may be flagged for follow-up investigation and/or may be declined. 
Therefore, the specification as filed does not recite in which manner the steps/functions of "establishing" and "determining" are performed by the same "processor" "in communication" with the "transceiver". The specification as filed recites, in conjunction with Fig. 1, a user device 112 and a server device 102. According to the specification as filed, the examination of device identifiers is performed by transaction service 104, after a transaction request is sent to server device 102. The claims, in contrast, were amended to recite that this determination is performed "in response to receiving the at least one external user device identifier and the confirmation response", and the broadest reasonable interpretation of the claims allow for at least one embodiment in which this step/function is performed locally by the same processor tied to the transceiver that receives the messages. This embodiment is not found in the disclosure as filed. In addition, the claims attempt to describe the "threat score" determination as part of the establishment of a "network of trust". The specification as filed, however, describes this threat score as being "for the transaction" (i.e. the bill splitting transaction request sent to the server). Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claims 1 and 21 recite “broadcasting, by the wireless transceiver using the mesh network, a challenge to at least one external user device outside of a range of the device in response to detecting the at least one external user device in communication range of the device, the challenge comprising a request to respond with information identifying the at least one external user device” (Emphasis added by Examiner). The specification as filed recites, inter alia:
[0062] In some embodiments, user device 112 and external devices 114 may operate as a mesh network. Thus, external devices 114 that are not in range of user device 112 when user device 112 broadcasts challenge 120 may share information about themselves (e.g., response 122) even if they are out of range. For example, assume each external device 114 has a range of 10 meters (this is used for example only, as other ranges may be possible. User device 112 may communicate with external device 114A. External device 114A may additionally reach out to external device 114B with a challenge and provide a verification response from external device 114B along with external device 114A's own response to user device 112.
[0063] As a feature of the mesh network, user device 112 and external devices 114 may be able to broadcast commands intended for a specific device throughout the mesh network. For example, user device 112 and/or some of the external devices 114 may receive a command from server device 102 or from another device 112/114 in the mesh network. The command may be intended for a specific device 112/114. As devices 112/114 move through the environment and come within communication range of one another, they may broadcast the command, and devices 112/114 receiving the command may themselves broadcast the command to other devices 112/114. This may continue until the intended device (e.g., one of the external devices 114) receives the command and executes the command” (Emphasis added by Examiner).

Therefore, the specification as filed does not recite in which manner the "broadcasting" is "in response to detecting the at least one external user device in communication range of the device". The specification recites broadcasting a challenge to an external device without knowledge of whether the devices are in range or out of range. In other words, the broadcasting is performed regardless of the range of the target device, and when the device is not in range, the command is broadcasted by the network members "until the intended device receives the command and executes the command". The claims, in contrast, require broadcasting a challenge to an external device that is outside of the range of the device, in response to detecting the external device in communication range of the device. This detection mechanism is not disclosed by the specification as filed prior to "broadcasting a challenge". Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites, in the preamble: “a system comprising a device and a mesh network, comprising:”. It is unclear by the claim language whether the language “comprising:” refers to “system” (i.e. “a system… comprising a processor”), or whether it refers to “mesh network” (i.e. “a system comprising a device and a mesh network, (the mesh network) comprising:”). The claim construction is problematic as one of ordinary skill in the art would be unable to determine the relationship between the elements recited in the body with the elements recited in the preamble. Specifically, the relationship between the "processor", "transceiver", "memory" are comprised by the system or only by the mesh, in addition to the device. This duality renders the scope of the claims unclear. Dependent claims 2-9, 30 and 31 are also rejected since they depend on claim 1.

Claims 1 and 21 recite the language “outside of a range of the device”. This language is unclear as this "range", in addition to "a communications range" is a subjective term. In other words, the claims require the exercise of subjective judgement without restriction. The specification as filed does not supply a standard for measuring the scope of the term. The closest language is found in paragraph [0062], however it addresses devices being "out of range" but does not supply a standard for measuring the claimed term "outside of a range". According to MPEP 2173 IV< "When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014)". Furthermore, under broadest reasonable interpretation, “a range” also encompasses “a communication range”. At least in this embodiment it would be unclear in which manner two devices can be both “outside of a (communications) range” and “in communication range”. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claims 28, 29, 30 and 31 recite the language “the user device”. There is insufficient antecedent basis for this language in the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9 and 21 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0351118 A1), in view of Luo et al. (US 2007/0223398 A1) and in view of Flinter et al (US 2017/0178122 A1).

With respect to claims 1 and 21, Zhao teaches a system comprising a device and a mesh network, comprising: a processor; a wireless transceiver in communication with the processor; a non-transitory memory in communication with the processor; and operating system instructions stored in the non-transitory memory (see Fig. 2, near field communications device and paragraph [0022]; Figure 3, payment application 304, user device 300 and paragraph [0028]; Fig. 7, payer device 702, payment application, operating system and paragraph [0049]; Fig. 8, user device 800 and paragraph [0052]; Fig. 9, bus 902, processing component 904 system memory component 906 ( e.g., RAM), a static storage component 908 ( e.g., ROM), a disk drive component 910 (e.g., magnetic or optical), network interface component 912 and paragraphs [0054]-[0059]); and a method (Multi-payer payment system) comprising: 
in response to receiving the at least one external user device identifier and the confirmation response, establishing the at least one external user device and the device as members of a network of trust and determining a threat score using the external user device identifier (see paragraph [0024]), and 
initiating a transaction designating a bill (see paragraph [0027]; Fig. 4, bill split screen 400 and paragraphs [0030]-[0032]; Restaurant example paragraph [0040]; Bowling example paragraph [0041]);
sending, by the wireless transceiver, a bill splitting request to the at least one external user device in communication range of the device (see Fig. 5, send the secondary payer user sections 504, 506 and 508 to the mobile devices of their respective second payer users and paragraph [0036]; Fig. 10, bill splitting engine 1006 , sending of bill portions to other payers, paragraph [0060]);
receiving, at the wireless transceiver, a sharing confirmation from the at least one external user device, the at least one sharing confirmation indicating at least one portion of a total value of the bill, the at least one portion allocated to an account of the at least one external user device (see Fig. 5, make a payment to the payee for a total due and paragraphs [0033]-[0036]);
generating a transaction request after receiving pre-authorization, the transaction request comprising: data describing the transaction, and a bill portion allocated to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing confirmation from the at least one external user device (see Fig. 5, primary payment user section 502, total due 502c, send button 502c and paragraphs [0033]-[0036]); and 
sending the transaction request to a transaction service to fulfill the request (see Fig. 5, send button 502c and paragraphs [0033]-[0036]).

Although Zhao discloses allowing the user device and external devices to communicate via Bluetooth (see paragraph [0022]), Zhao does not explicitly disclose a system and method comprising: broadcasting, by the wireless transceiver using the mesh network, a challenge to at least one external user device outside of a range of the device in response to detecting the at least one external user device in communication range of the device, the challenge comprising a request to respond with information identifying the at least one external user device; receiving, by the wireless transceiver using the mesh network, at least one unique device identifier in response to the challenge from the at least one external user device outside of the range of the device; receiving, by the wireless transceiver, a confirmation of receiving the at least one external user device identifier response from the at least one external user device; determining a threat score using the external user device identifier; 

However, Luo et al. disclose a system and method (Method for implementing grouping devices and interacting among grouped devices) comprising:
broadcasting, by the wireless transceiver using the [[mesh]] network, a challenge to at least one external user device outside of a range of the device in response to detecting the at least one external user device in communication range of the device, the challenge comprising a request to respond with information identifying the at least one external user device (see Fig. 2, device group advertisement, " the device 21 sends an advertisement message of the device group to the device 22 and the device 23", paragraph [0045]); 
receiving, by the wireless transceiver using the [[mesh]] network, at least one unique device identifier in response to the challenge from the at least one external user device outside of the range of the device (see Fig. 2, "and then the device 22 and the device 23 respectively send requests to join in the device group", paragraph [0045]; Fig. 6, 604 return description information, paragraph [0089]); 
receiving, by the wireless transceiver, a confirmation of receiving the at least one external user device identifier response from the at least one external user device (see Fig. 6, step 606, response to join in device group, paragraph [0099]);
determining a threat score using the external user device identifier (see Fig. 2 "After performing the identity authentication respectively with the device 22 and the device 23, the device 21 determines whether the device 22 and the device 23 are allowed to join in the device group according to preset conditions, and sends the results to the device 22 and the device 23 through responses to join in the device group. If it is "deny to join-in", then the response message may further carry deny reasons. Wherein, identifications of the devices allowed to join-in can be formed into a list which is placed in the master device.", wherein the threat score is binary (allow/deny)).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generating and managing device groups which can form an ad hoc network without central management or a network structure with central management requirements according to different requirements of the users as disclosed by Luo et al. in the system and method of Zhao, the motivation being to achieve secure communication and resource sharing between any grouped devices. (see Luo et al., paragraph [0020]).

The combination of Zhao and Luo et al. does not explicitly disclose a system and method comprising: the network is a mesh network. 

However, Flinter et al disclose a system and method (Method and system for processing a contactless transaction) comprising: 
the network is a mesh network (see paragraph [0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the network topology as disclosed by Flinter et al in the system and method of Zhao and Luo et al., the motivation being to allow data to be rerouted around broken or blocked paths thereby providing a very reliable self-healing network. (see Flinter et al, paragraph [0046).

With respect to claims 6 and 23, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a system and method wherein receiving the at least one sharing confirmation further comprises receiving an indication of at least one user account into which at least one external user is logged in on the at least one external user device, and generating the transaction request further comprises including data indicating the at least one user account in the transaction request (see preferred payment account, paragraphs [0033]-[0036]). 

With respect to claims 7 and 24, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a system and method wherein receiving the at least one sharing confirmation comprises receiving a first sharing confirmation from a first one of a plurality of external user devices and receiving a second sharing confirmation from a second one of the plurality of external user devices, each of the first and second sharing confirmations including a separate portion of the total value of the transaction allocated to the respective external user device, wherein the bill portion further comprises the total value minus each separate portion indicated by the first and second sharing confirmation (see Fig. 5, 502-508 and paragraphs [0033]-[0036]). 

With respect to claims 8 and 25, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a system and method wherein: the device further comprises a user interface; and processing further comprises receiving, by the user interface, the bill portion (see Fig. 3, display device 302 and paragraph [0028; paragraphs [0046]-[0048]; Fig. 8, input device including the display 804 and paragraph [0052]; Fig. 5, bill portion and paragraphs [0033]-[0036]). 

With respect to claims 9 and 26, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a system and method wherein: the device further comprises a user interface; and processing further comprises receiving, by the user interface, a selection of the at least one external user device to which the request is sent from among a plurality of external user devices in communication range of the device (see Fig. 3, display device 302 and paragraph [0028; paragraphs [0046]-[0048]; Fig. 8, input device including the display 804 and paragraph [0052]; paragraph [0031]). 

With respect to claim 27, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Zhao disclose a method the request to respond with information identifying the at least one external user device comprising: a token processing request, or evidence of validity, or blockchain transaction record information, or any combination thereof (see retrieve mobile device identifier from each detected mobile device, paragraphs [0023] and [0024]). 

With respect to claim 28, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Flinter et al disclose a method further comprising: the at least one external user device sharing information about itself when not in range of the user device when the user device broadcasts the challenge (see passive detection, paragraph [0050]). 

With respect to claim 29, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Flinter et al disclose a method the at least one external user device communicating with at least one other external user device and providing a verification response from the at least one other external user device along with its own verification response when the at least one other external user device is not in range of the user device but is in range of the at least one external user device (see Fig. 8, mesh network, paragraph [0058]). 

With respect to claim 30, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Flinter et al disclose a system the user device using the mesh network to locate and/or communicate with the at least one external user device without specific knowledge of a destination of the at least one external user device. (see paragraph [0055]). 

With respect to claim 31, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system as described above with respect to claim 1. Furthermore, Flinter et al disclose a system further comprising: the user device using the mesh network to provide an indicator of trust for external user devices within a predetermined range of the user device. (see paragraph [0055]). 

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0351118 A1), in view of Luo et al. (US 2007/0223398 A1), in view of Flinter et al (US 2017/0178122 A1), in view of Coon (US 2011/0320291 A1)

With respect to claims 2 and 22, the combination of Zhao, Luo et al. and Flinter et al teaches all the subject matter of the system and method as described above with respect to claims 1 and 21. The combination of Zhao, Luo et al. and Flinter et al does not explicitly teach a system and method wherein processing further comprises sending a preauthorization request for preauthorization of the account of the device to the transaction service. 
However, Coon discloses a system and method (Systems and methods for asynchronous mobile authorization of credit card purchases) wherein processing further comprises sending a preauthorization request for preauthorization of the account of the device to the transaction service (see paragraphs [0041]-[0043]; Fig. 5, step 510 and paragraphs [0089]-[0093]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the preauthorization as disclosed by Coon in the system and method of Zhao, Luo et al. and Flinter et al, the motivation being to add convenience to the primary user by not requiring all the desired items to be rung up at a register or, for instance, if an unknown amount will be left for a tip or other situation where the exact transaction amount is unknown (see Coon, [0043]).



Response to Arguments/Amendments
Claim Objections
Applicant’s amendments and arguments (see remarks, page 10, filed on 11/09/2021), with respect to the objection of claim 21 have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the objection was withdrawn. 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 10, filed on 11/09/2021), with respect to the rejections of claims 1, 2, 6-9 and 21-31 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. 

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 10, filed on 11/09/2021), with respect to the rejections of claims 1, 2, 6-9 and 21-31 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn.

Claim rejections - 35 USC § 112(d)
Applicant’s amendments and arguments (see remarks, page 10, filed on 11/09/2021), with respect to the rejection of claims 28 and 29 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejection was withdrawn. 


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, page 10, filed on 11/09/2021), with respect to the rejection of claims 1 and 21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent and Publications Literature
Pesonen (US 2012/0314623 A1) discloses Bluetooth network configuration, including providing a route for a data packet between two remote Bluetooth devices.
Davis (US 2016/0117670 A1) discloses facilitating sending and receiving of payments using message-based contextual prompts, including automatically splitting a requested payment amounts based on the total cost and the number of users in the list of users.
Tumminaro et al. (US 2007/0255653 A1) disclose mobile person-to-person payment system, including enabling users to send, request, and verify receipt of money, pay for services, pay for bills, pay for movie tickets, pay for groceries, pay a babysitter, pay for coffee and a newspaper, pay back a friend, split a dinner bill, send money to children, get money from parents, get quick or emergency cash, send emergency cash, pay up or collect on a friendly wager, pay for fantasy football, pay for gardening services, pay for association dues, track purchases, check the balance,.
Ng et al. (US 9,990,621 B1) disclose merchant application programming interface for splitting bills, including a payment application used to send payments or payment requests to other users.
Agarwal et al. (US 8,812,013 B2) disclose peer and composite localization for mobile applications, including estimating physical location of mobile devices.
Dorsey et al. (US 10,614,445 B1) disclose proximity-based payments, including utilizing a wireless personal area network (WPAN) circuitry (e.g., Bluetooth, Bluetooth Low Energy (BLE), Infrared Data Association (IrDA), etc.) that is equipped on a mobile device to determine whether there is another mobile device that is within the network and, in some examples, how close another mobile device is.
Turunen et al. (US 9,485,673 B2) disclose method and apparatus for coordinating information request messages over an ad-hoc mesh network, including using proximity information to direct the routing and transmission of messages over the ad-hoc mesh network.
Hong et al. (US 2017/0338959 A1) disclose method and apparatus for providing service on basis of identifier of user equipment, including  BLE advertising packet formats.

Non-patent Literature
Anonymous (NPL 2013, listed in PTO-892 as reference "U") disclose Multi-point near field communication payments by mobile device, including splitting restaurant bills using NFC mobile devices.
Hortelano et al. (NPL 2017, listed in PTO-892 as reference "V") disclose From Sensor Networks to Internet of Things. Bluetooth Low Energy, a Standard for This Evolution, including mesh transmission using BLE.
Bluetooth.com (NPL 2017, listed in PTO-892 as reference "W") disclose Bluetooth Mesh Model 1.0, including message and transaction protocol specifications.
Bluetooth.com (NPL 2017, listed in PTO-892 as reference "X") disclose Bluetooth LE: mesh, including a mesh topology for establishing many-to-many (m:m) device communications .
Techcrunch.com (NPL 2017, listed in PTO-892 as page 2, reference "U") disclose Square Cash For iOS Now Lets You Send Money to Nearby Friends Via Bluetooth, including nearby payments by way of Bluetooth Low Energy (BLE).
Bluetooth.com (NPL 2017, listed in PTO-892 as page 2, reference "V") disclose Bluetooth LE: Broadcast, including a broadcast topology for one-to-many (1:m) device communications.
Lin et al. (NPL 2018, listed in PTO-892 as page 2, reference "W") disclose An Interactive Real-Time Locating System Based on Bluetooth Low-Energy Beacon Network, including a real-time locating system based only on the Bluetooth low energy (BLE) technology to support interactive communications by combining the broadcast and mesh topology options to extend the applicability of beacon solutions, turning a smartphone into a beacon device and augmenting the beacon devices with the capability of forming a mesh network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685